          Case 1:18-cv-00035-JM Document 98 Filed 06/10/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 BATESVILLE DIVISION

RONALD TUCKER                                                                         PLAINTIFF

V.                                    No. 1:18CV00035-JM

BRENDA BRIDGEMAN,
Director of Nursing, Grimes Unit                                                    DEFENDANT


                                             ORDER

       Plaintiff Ronald Tucker has not complied with the February 13, 2020 Order directing him

to file a free-world application to proceed in forma pauperis due to his release from incarceration.

Doc. 97. The time to do so has expired.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). The pending motions for summary judgment (Docs. 85 & 90)

are denied as moot. It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 10th day of June, 2020.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
